Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered June 16, 2000, convicting defendant, after a jury trial, of three counts of kidnapping in the second degree, and sentencing him to concurrent terms of l1!2 to 15 years, unanimously modified, on the law, to the extent of vacating one of the convictions in accordance with this decision and dismissing that count of the indictment, and otherwise affirmed.
The challenged portions of the prosecutor’s summation did not deprive defendant of a fair trial. The comments at issue generally constituted fair responses to defense arguments, and to the extent that some isolated remarks might be viewed as improper, the court took curative actions that prevented any possible prejudice (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). In any event, were we to find any error, we would find it to be harmless in light of the overwhelming proof of defendant’s guilt.
As the People concede, the two convictions relating to the kidnapping of a person named Rodriguez were duplicative, so that defendant is entitled to vacatur of one of them.
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Friedman, Sullivan, Nardelli and Malone, JJ.